15-681
     Sedunova v. City of New York

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of June, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                BARRINGTON D. PARKER,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       NATASHA SEDUNOVA,
13                Plaintiff-Appellant,
14
15                    -v.-                                               15-681
16
17       CITY OF NEW YORK, MATTHEW COLLINS,
18       MICHAEL HOPKINS,
19                Defendants-Appellees,
20
21       CHRIS ANDY GRARY, ANGELA MYERS, JOHN
22       and JANE DOES 1-10, (the names of
23       John and Jane doe being fictitious as
24       the true names are presently
25       unknown), JOHNE DOE 1-2, JOHN OR JANE
26       DOE 3-7, CHARLES HYNES, ED PURCE,
27                Defendants.
28       - - - - - - - - - - - - - - - - - - - -X

                                                  1
 1
 2   FOR APPELLANT:             WILLIAM J. HARRINGTON, Goodwin
 3                              Procter LLP, New York, New York.
 4
 5                              J. Andrew Kent, on the brief,
 6                              Lincoln Square Legal Services at
 7                              Fordham Law School, New York,
 8                              New York.
 9
10   FOR APPELLEES:             INGRID R. GUSTAFSON (with
11                              Richard Dearing and Devin Slack
12                              on the brief), for Zachary W.
13                              Carter, New York City
14                              Corporation Counsel, New York,
15                              New York.
16
17        Appeal from a judgment of the United States District
18   Court for the Eastern District of New York (Johnson, J.).
19
20        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
21   AND DECREED that the judgment of the district court be
22   AFFIRMED.
23
24        Plaintiff Natasha Sedunova appeals from the judgment of
25   the United States District Court for the Eastern District of
26   New York (Johnson, J.), dismissing her complaint for failure
27   to state a claim. The complaint alleges, under 42 U.S.C.
28   § 1983, that NYPD detectives Matthew Collins and Michael
29   Hopkins, and seven John Doe defendants (collectively, the
30   “defendants”) violated her civil rights, specifically,
31   (1) that she was denied a fair trial because her confession
32   was fabricated, and (2) that the knowing use of fabricated
33   evidence constituted a malicious prosecution.
34
35        We review de novo the dismissal of a complaint for
36   failure to state a claim, and we accept all factual
37   allegations as true and draw all reasonable inferences in
38   favor of the plaintiff. N.J. Carpenters Health Fund v.
39   Royal Bank of Scot. Grp., PLC, 709 F.3d 109, 119 (2d Cir.
40   2013). We assume the parties’ familiarity with the
41   underlying facts, the procedural history, and the issues
42   presented for review.
43
44        1.   The plaintiff claims that her confession was
45   fabricated because it was produced as the result of coercive
46   interrogation techniques. When a police officer creates
47   false information likely to influence a jury’s decision and

                                  2
 1   forwards that information to prosecutors, the accused’s
 2   constitutional right to a fair trial is violated. See
 3   Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir.
 4   1997).1 Failure to administer Miranda warnings alone cannot
 5   serve as the basis of a § 1983 action; however, a § 1983
 6   claim may arise if coercion was applied to obtain
 7   inculpatory statements, and the statements thereby obtained
 8   were used against the plaintiff in a criminal proceeding.
 9   Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 346 (2d
10   Cir. 1998) (citing Weaver v. Brenner, 40 F.3d 527, 535 (2d
11   Cir. 1994)); see also Jocks v. Tavernier, 316 F.3d 128, 138
12   (2d Cir. 2003) (“Miranda violations, absent coercion, do not
13   rise to the level of constitutional violations actionable
14   under § 1983.”).
15
16        A plaintiff alleging coercion must allege more than
17   that police told her she was a suspect, suggested that it
18   would be to her benefit to cooperate, or promised leniency
19   in exchange for cooperation. See United States v. Ruggles,
20   70 F.3d 262, 265 (2d Cir. 1995). A plaintiff must point to
21   circumstances indicating that she could not make a knowing
22   and voluntary decision. See United States v. Taylor, 745
23 F.3d 15, 24 (2d Cir. 2014).
24
25        The factual allegations in this case, even accepted as
26   true and viewed in the light most favorable to Sedunova, do
27   not amount to coercion sufficient to sustain a § 1983 claim.
28   The salient allegations are that John Does 1 and 2 tried to
29   “convince” her that it would be “better for her” and “good
30   for her” if she confessed to the murder and claimed self-
31   defense, and that she was told that she would be “free to
32   leave” if she confessed. Am. Compl. ¶¶ 32-35. None of the
33   allegations amount to circumstances under which the
34   plaintiff could not make a knowing and voluntary decision.
35



         1
              Although Sedunova attempts to plead a fabrication
     claim, she has not alleged that her confession was forged
     (she acknowledges that she made the videotaped confession
     and adopted the written confession), nor has she alleged any
     other circumstances that lead to a reasonable inference that
     any defendant knew her confession was false when made. See
     Ricciuti, 124 F.3d at 129-30.   Accordingly, we analyze her
     claim as one alleging violations of the Fifth Amendment
     under § 1983.
                                  3
 1        2.   The complaint also alleges that the knowing use of
 2   the fabricated confession constituted a malicious
 3   prosecution. See Jocks, 316 F.3d at 138. However, as
 4   discussed above, the fabrication claim is rejected because
 5   the confession was not coerced. The use of the confession
 6   therefore was not the use of fabricated evidence.
 7
 8        For the foregoing reasons, and finding no merit in the
 9   plaintiff’s other arguments, we hereby AFFIRM the judgment
10   of the district court.
11
12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14




                                  4